      3:21-cv-01022-MGL          Date Filed 04/07/21      Entry Number 1       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Ashley L. Adams,                      )       C.A. No.:     3:21-cv-01022-MGL
                                      )
               Plaintiff,             )
                                      )
       vs.                            )       COMPLAINT
                                      )
Life Insurance Company of             )
North America,                        )
                                      )
               Defendant.             )


       The Plaintiff, complaining of the Defendant herein, would show unto this Honorable

Court as follows:

                                                 I.

       Plaintiff is a citizen and resident of Columbia, South Carolina.

                                                II.

       Defendant is an insurance company organized and existing pursuant to the laws of one of

the States of the United States, and which does business in Columbia, South Carolina.

                                                III.

       In this matter, Plaintiff seeks long term disability benefits under ERISA plans pursuant to

29 U.S.C. § 1132(a)(1)(B) and this court has jurisdiction to consider this matter based upon a

federal question. Defendant is subject to jurisdiction in this court because it has more than

minimum contacts with this forum (see 29 U.S.C. § 1132(e)).

                                                IV.

       Until November 2019, Plaintiff was employed with the Life Insurance Company of

North America, and as an employee of the Life Insurance Company of North America, Inc.




                                           Page 1 of 4
      3:21-cv-01022-MGL          Date Filed 04/07/21      Entry Number 1        Page 2 of 4




Plaintiff was provided with long term (LTD) disability coverage via plans which are fully

insured by Defendant. Besides being the insurer of the plans, Defendant is also the sole entity

responsible for determining whether claims such as the Plaintiff’s should be paid. Accordingly,

Defendant is the claim administrator and a fiduciary of the plan for the purpose of deciding

whether benefits are payable. As the claim administrator, insurer, and fiduciary of the plan in

which Plaintiff participated the Defendant is a proper party Defendant in the matter sub judice

wherein Plaintiff seeks benefits pursuant to ERISA 29 U.S.C. §1132(a)(1)(B).

                                                V.

       Plaintiff became disabled because of certain problems from which she suffered. Plaintiff

was forced to cease working and she filed a claim for long term disability benefits.

                                                VI.

       Plaintiff appealed the denial and fully exhausted administrative remedies on the LTD

claim, but Defendant has failed and refused to provide additional benefits.

                                                VII.

       Defendant made its initial claim decision while operating under a conflict of interest

which significantly influenced the Defendant to deny Plaintiff’s claim. The Defendant’s initial

decision was not based upon substantial evidence or the result of a principled and reasoned

decision-making process. Instead, the Defendant’s initial decision was reached by Defendant

ignoring relevant evidence pertaining to Plaintiff’s claim and, instead, relying upon biased

information and flawed expert opinions. Accordingly, Defendant operated under a conflict of

interest which improperly and significantly influenced its initial claim decision.

                             FOR A FIRST CAUSE OF ACTION

                                               VIII.




                                            Page 2 of 4
       3:21-cv-01022-MGL            Date Filed 04/07/21        Entry Number 1        Page 3 of 4




          Plaintiff incorporates all prior allegations, where not inconsistent, as if fully set forth

herein.

                                                    IX.

          Plaintiff respectfully requests that this Court consider the administrative record compiled

in this case and any other evidence relevant to any factors discussed by Champion v. Black &

Decker, 550 F.3d 353 (4th Cir. 2008), if applicable and depending on the standard of review, and

declare, pursuant to 29 U.S.C. §1132(a)(1)(B), that Plaintiff is entitled to the benefits which she

seeks under the terms of the plan. In the event that the court reviews the record and/or other

relevant information and determines that the Defendant abused its discretion or that its decision

is not supported by the record, but that the substance of the record might not support Plaintiff’s

entitlement to benefits then Plaintiff respectfully asks that, in the event of such a finding, that the

court exercise its inherent power to remand Plaintiff’s claim for a “full and fair” review by the

appropriate claim fiduciary Defendant. Should the court award Plaintiff any part of the relief

requested, Plaintiff additionally prays that the Court award her attorney’s fees and costs pursuant

to 29 U.S.C. §1132(g).

          WHEREFORE, having fully stated her complaint against the Defendant, Plaintiff prays

for a declaration of entitlement to the long term disability benefits she seeks pursuant to 29

U.S.C. §1132(a)(1)(B), attorney’s fees and costs pursuant to 29 U.S.C. §1132(g), and such other

and further relief as this Court deems just and proper, including pre-judgment interest on all

benefits due from the point at which benefits were payable through the time of judgment.



                                                  s/ M. Leila Louzri___________________
                                                  M. Leila Louzri, Esq.
                                                  Federal Bar #: 12007
                                                  FOSTER LAW FIRM, L.L.C.



                                               Page 3 of 4
      3:21-cv-01022-MGL   Date Filed 04/07/21    Entry Number 1     Page 4 of 4




                                     25 Mills Avenue
                                     Greenville, South Carolina 29605
                                     (864) 242-6200
                                     (864) 233-0290 (facsimile)
                                     E-mail: llouzri@fosterfoster.com

Date: April 7, 2021                  Attorneys for Plaintiff




                                   Page 4 of 4
